internal_revenue_service number release date index number ---------------- -------------------------- -------------------------------------------- ----------------------------------- -------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc fip b03 plr-133108-08 date date legend corporation ------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ a b c d e f ------ ----- --- ----- ----- --- dear ------------- this responds to a letter dated date submitted on behalf of corporation requesting a ruling under sec_7701 of the internal_revenue_code the code that expansion of its low-income mortgage program will not result in treatment of the program as a taxable_mortgage_pool facts plr-133108-08 corporation is an organization_exempt_from_taxation under sec_501 corporation operates through an affiliate structure which involves independent locally run not-for-profit_organizations working in specific locales pursuant to an agreement with corporation the affiliates work primarily to enable low-income borrowers to acquire homes which are built by the various affiliates the affiliates provide financing directly to the borrowers for the purchase of their homes mortgages the mortgages have maturities from seven to thirty years corporation has created a loan program through which the local affiliates are able to monetize the mortgage payments due under the mortgages and obtain funds for issuing new mortgages from third-party investors corporation enters into a loan and security_agreement with an affiliate under which corporation makes a loan to the affiliate that is secured_by a pledge of the mortgages affiliate note the proceeds of an affiliate note are payable to the affiliate who originated the pledged mortgages and proceeds must be applied exclusively to the originating affiliate’s area of service among other requirements the proceeds of each affiliate note are used to issue new mortgages each pledged mortgage must be secured_by a mortgage on land improved with a single family owner-occupied residence in the area specified by the loan and security_agreement must be underwritten in conformity with the affiliate’s written guidelines must not be currently delinquent in the past twelve months and must provide for equal or increasing mortgage payments during its term property casualty and flood insurance for the mortgaged property must be in force each pledged mortgage must mature no earlier than a years after the date of the loan and security_agreement finally the outstanding principal balance of the pledged mortgage cannot exceed b percent of the direct construction cost of the property or c percent of the appraised market_value of the property determined by an independent third-party appraiser the affiliate continues to service the pledged mortgages and receive payments from the mortgagors payments due to an affiliate under the pledged mortgages must be greater than or equal to d percent of the payments due to corporation under the related affiliate note and the outstanding principal value of the pledged mortgages must be greater than or equal to e percent of the outstanding principal value of the related affiliate note where either of these requirements fails to be met the affiliate has f days to rectify by either pledging additional mortgages to corporation or otherwise providing funds to a reserve_account if an affiliate defaults on the affiliate note or breaches any other term of the loan and security_agreement without being timely cured the unpaid principal_amount of accrued interest on the affiliate note becomes due and payable and corporation has the right to enforce its security_interest in the collateral including the pledged mortgages upon satisfaction of an affiliate’s obligations under the affiliate note and the loan and security_agreement corporation must reassign to the affiliate all of its right title and plr-133108-08 interest in and any benefits accruing to corporation to the collateral including the pledged mortgages once corporation receives affiliate notes from various affiliates the affiliate notes are bundled and used as security for privately placed securities sold to third-party investors the mortgage-backed_securities these investors include institutional investors each pool of mortgage loans backs a single maturity of notes currently only one tranche of securities is placed the current loan program is limited to the issuance of mortgage-backed_securities with single maturity dates corporation wishes to expand this program the new loan program by issuing securities in multiple tranches with different maturity dates and interest rates in order to attract a broader base of investors with varied investment goals and expand its ability to provide mortgages to low-income home buyers the new loan program will promote the issuance of new mortgages because as payments are made on the mortgages those amounts may be relent through the affiliates to new home purchasers rather than immediately repaid to the investors corporation requests a ruling that its financing of pledged mortgages with debt instruments having multiple maturities under the new loan program does not constitute a taxable_mortgage_pool under sec_7701 of the code corporation represents that with respect to any financing by corporation of pledged mortgage loans that would be a taxable_mortgage_pool but for the requested ruling corporation will hold either directly or indirectly through an indenture trustee or other custodian who would hold the pledged mortgage loans to satisfy the debt instruments issued in the financing the remaining beneficial_interest in all assets that support the debt instruments issued in the financing until those debt instruments are retired law and analysis sec_7701 provides that a taxable_mortgage_pool shall be treated as a separate corporation which may not be treated as an includible_corporation with any other corporation for purposes of sec_1501 sec_7701 provides that in general a taxable_mortgage_pool is any entity other than a remic if i substantially_all of the assets of such entity consists of debt obligations or interests therein and more than percent of such debt obligations or interests consists of real_estate mortgages or interests therein ii such entity is the obligor under debt obligations with or more maturities and iii under the terms of the debt obligations referred to in clause ii or underlying arrangement payments on such debt obligations bear a relationship to payments on the debt obligations or interests referred to in clause i plr-133108-08 sec_7701 provides that any portion of an entity which meets the definition of subparagraph a shall be treated as a taxable_mortgage_pool tmp sec_301_7701_i_-4 of the procedure and administration regulations excludes certain governmental bond programs from the tmp rules it provides that regardless of whether an entity satisfies any of the requirements of sec_7701 an entity is not classified as a tmp if - i the entity is a state territory a possession_of_the_united_states the district of columbia or any political_subdivision thereof within the meaning of sec_1_103-1 of this chapter or is empowered to issue obligations on behalf of one of the foregoing ii the entity issues the debt obligations in the performance of a governmental purpose and iii the entity holds the remaining interests in all assets that support those debt obligations until the debt obligations issued by the entity are retired the term governmental purpose means an essential_governmental_function within the meaning of sec_115 and does not include mere packaging of debt obligations for resale in the secondary market sec_301_7701_i_-4 sec_301_7701_i_-4 provides that if an entity is not described in paragraph a of this section but has a similar purpose then the commissioner may determine that the entity is not classified as a taxable_mortgage_pool corporation is not an entity described in sec_301_7701_i_-4 nevertheless corporation’s new loan program may qualify for an exemption from the tmp rules pursuant to sec_301_7701_i_-4 if it is found that corporation’s new loan program has a similar purpose as described in sec_301_7701_i_-4 that is corporation’s purpose in its new loan program is to issue debt obligations in the performance of a governmental purpose and corporation meets the requirements of sec_301_7701_i_-4 in order to meet the requirement of performance of a governmental purpose corporation’s new loan program must satisfy the requirements under sec_301_7701_i_-4 that the new loan program is in performance of an essential_governmental_function within the meaning of sec_115 and is not the mere packaging of debt obligations for resale in the secondary market in providing an exclusion_from_gross_income sec_115 requires among other things that the income be derived in the exercise of any essential_governmental_function revrul_77_261 1977_2_cb_45 holds income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income the ruling reasons that the investment of positive cash balances in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and other revenues for use in meeting governmental expenses in addressing the meaning of an essential_governmental_function for purposes of sec_115 the ruling states congress did not plr-133108-08 desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct conclusion based on the information submitted and representations made we conclude that corporation has satisfied the requirements under sec_301_7701_i_-4 to be exempt from the tmp rules for its proposed new loan program under the facts and circumstances corporation or its affiliates will hold either directly or indirectly through an indenture trustee or other custodian the remaining interests in the mortgages that support the mortgage-backed_securities issued by corporation until those mortgage- backed securities issued by corporation are retired corporation’s activities provide funding to enable low-income individuals to borrow the money they need to purchase affordable housing corporation is not in the business of purchasing and selling of low- income housing mortgage bonds on the secondary market but functions through its affiliates as the direct issuer of such bonds accordingly corporation’s new loan program is in the performance of a governmental purpose for purposes of sec_301_7701_i_-4 because its activities qualify as an essential_governmental_function under sec_115 and its new program is not the mere packaging of debt obligations for resale on the secondary market this ruling is limited to the exemption of corporation’s new loan program from the tmp rules under sec_301_7701_i_-4 this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether the new loan program could meet the requirements of a remic under sec_860d whether it would otherwise be a tmp under sec_7701 whether it is otherwise exempt under sec_501 or whether corporation’s loan program satisfies either the accrual requirement or the private benefit requirement of sec_115 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-133108-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely alice m bennett branch chief branch office of associate chief_counsel financial institutions products
